Title: To Thomas Jefferson from James Bowdoin, 17 February 1808
From: Bowdoin, James
To: Jefferson, Thomas


                  
                     Sir,
                     London feb. 17. 1808.
                  
                  As the present posture of our affairs in this country may require, that you shd. receive information from every source by which it may be obtained, I have thôt it my duty to state to you the result of such observations as I have made relative thereto, since my late arrival here; & perhaps I cannot do it better than by enclosing you a copy of a letter written to David Williams Esqr. at his request without knowing his particular object:—Mr. Williams is a learned & respectable man, formerly an intimate & valued friend of Dr. Franklin: he carried a copy of my letter without my knowledge or giving my name or signature, to the President of the privy Council & to several other members of the British Cabinet, who were particularly struck with the facts & Statements therein made, & were deserious of conferring with the author on the several points therein stated: but this I declined, as I conceived it would be on every account improper, nor did I permit him to give up my name. Mr. Williams considers the present moment auspicious to procure those concessions from this country which we have an undoubted right to expect from the nature & advantages of our commerce; and he assures me, that nothing will be necessary on the part of your administration, but a steady adherance to the same measures which have been lately adopted; & to insist that the commercial intercourse of the two countries shall be put upon the broad basis of Reciprocity to extend to every part of the british dominions. The advocates of british restrictions, prohibitions & navigation acts stand appalled at the perplexed & dangerous situation in which this country, her colonies & commerce are involved; and with a governmt.  so fixed in its habits as this is, & so difficult of change on all questions of reform, it is necessary to seize the occasion & to press home upon it, those points in favour of our commerce which justice & reciprocity demand.
                  With the copy of my letter you will find the copy—of another written by Mr. Williams:—it is not so full & explicit on the subject of our affairs, as I wished it;—as He was fearful, it might fall into improper hands, & thereby bring him into difficulty: you will see however the general tenour of his sentiments, & the views and intentions, with which it was written.
                  In a day or two I propose to quit London for Bath, where I shall wait until a convenient opportunity presents to return home: it is probable, I shall be able to embark at the latter end of March or beginning of April, so that I hope to reach the U.S. early in May.
                  I have the honour to subscribe myself with great attachment & esteem. very respectfully, Sir, Yr most ob. Servant
                  
                     James Bowdoin.
                  
                  
                     P.S. I herewith enclose you a pamphlet of great merit written by Mr. Alexa. Baring.
                  
               